Citation Nr: 1701536	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for eye disability, to include glaucoma and cataracts, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974 and from July 1979 to January 1984.  He also served in the Army National Guard from May 1974 to June 1979, with periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue of entitlement to service connection for post-traumatic stress disorder (PTSD), which was also certified to the Board, was granted by the RO in an August 2015 rating decision.  As such, this issue is not before the Board.  

The record also reflects that the Veteran has been diagnosed and treated for cataracts.  See December 2011 VA 21-4138 Statement in Support of Claim.  Accordingly, the Board finds it appropriate to expand the scope of his service connection claim pursuant to Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for glaucoma as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that service connection is warranted for an eye disability.  Specifically, he contends that his chronic, open-angle glaucoma is a result of his service-connected hypertension.  During his July 2011 VA examination, the Veteran stated that he developed high blood pressure while he in was in service, and he understands that high blood pressure is related to glaucoma. 

The Veteran was afforded a VA examination in July 2011.  The VA examiner determined that it was impossible for him to connect the Veteran's glaucoma that manifested in 2010 with his military service that ended in 1974.  The examiner stated that the Veteran's hypertension that manifested during his military career is only a risk factor for glaucoma and not a direct cause.  For that reason, the examiner determined that the Veteran's hypertension was not the cause of his glaucoma.

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the July 2011 VA examiner's opinion is inadequate.  Although the VA examiner acknowledged that hypertension is a risk factor for glaucoma, the examiner only opined on whether hypertension was a direct cause of the Veteran's glaucoma.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  The examiner did not consider, and thus did not provide a sufficient basis for his opinion, as to whether the Veteran's glaucoma could have been the result of, or aggravated by, the Veteran's hypertension.  The Board also notes that the VA examiner only considered the Veteran's service up to 1974 in forming his opinions, but that the Veteran served periods of active duty for training while in the National Guard from May 1974 to June 1979, and active duty in the Marine Corp from July 1979 to January 1984.  See April 2011 VBMS STR-Medical record (detailing the Veteran's active duty in the Army National Guard from May 1974 to June 1979).

The Veteran's treatment records contain numerous incidences of the Veteran seeking treatment for eye pain, headaches, and hypertension while in service.  See May 1980, October 1981, August 1982 service treatment records.  Also, the Veteran's representative has cited to studies in his October 2016 Written Brief Presentation, that report a significant correlation between glaucoma and hypertension. 

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in December 2015.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since December 2015. 

2. The Veteran's claims file must be returned to the July 2011 VA examiner.  If the examiner is not available, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's eye condition, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye disability, to include glaucoma and cataracts, began during active service or is related to any incident of service, to include periods of active duty for training.

If it is determined that the Veteran's eye disability did not begin during service or is not otherwise related to any incident of active service, then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's eye disability is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected hypertension.  If the examiner finds that the eye disability is aggravated by the hypertension, then he or she should quantify the degree of aggravation, if possible.

As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.

The Board calls the examiner's attention to the Veteran's early 1980s service treatment records in which he reported sharp pain, tearing, blurry vision, and hazy red spots and the studies cited in the 2016 Written Brief Presentation which correlate glaucoma and hypertension.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




